1

2

3                                UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA
5
                                                 ***
6     JOSEPH ANTONETTI,                                   Case No. 3:17-cv-00621-MMD-CLB

7                                       Petitioner,                  ORDER
8            v.
9
      FILSON, et al.,
10
                                    Respondents.
11

12   I.     SUMMARY
13          Before the Court is Respondents’ motion to dismiss (the “Motion”) certain grounds
14   in Joseph Antonetti’s habeas corpus petition, brought under 28 U.S.C. § 2254, because
15   they are unexhausted or procedurally barred (ECF No. 25). Antonetti opposed (ECF No.
16   40), and Respondents replied (ECF No. 41). As discussed below, the Court will grant the
17   Motion in part.
18   II.    BACKGROUND
19          A jury convicted Antonetti of first-degree murder with use of a deadly weapon,
20   attempted murder with use of a deadly weapon, and possession of a firearm by an ex-
21   felon in November 2003. (ECF No. 28-6 (Ex. 87). 1) He was sentenced to life without the
22   possibility of parole. (ECF No. 28-22 (Ex. 102).) Judgment of conviction was filed on
23   February 27, 2004. (ECF No. 28-23 (Exh. 103).)
24          The Nevada Supreme Court affirmed Antonetti’s convictions and affirmed the
25   denial of his state postconviction habeas corpus petition. (ECF No. 30-2 (Ex. 163); ECF
26   No. 33-13 (Ex. 294).)
27
            1Exhibits   referenced in this order are exhibits to the Motion and are found at ECF
28
     Nos. 26-33.

                                                      1
1           Antonetti dispatched his federal habeas corpus petition for filing in October 2017

2    (ECF No. 4). This Court granted his motion for appointment of counsel (ECF No. 3).

3    Antonetti filed a counseled first-amended petition (“Petition”)(ECF No. 19). Respondents

4    now move to dismiss certain claims in the Petition as unexhausted or procedurally barred

5    (ECF No. 25). 2

6    III.   DISCUSSION

7           A.     EXHAUSTION

8                  a.     Legal Standard

9           A federal court will not grant a state prisoner’s petition for habeas relief until the

10   prisoner has exhausted his available state remedies for all claims raised. Rose v. Lundy,

11   455 U.S. 509 (1982); 28 U.S.C. § 2254(b). A petitioner must give the state courts a fair

12   opportunity to act on each of his claims before he presents those claims in a federal

13   habeas petition. O’Sullivan v. Boerckel, 526 U.S. 838, 844 (1999); see also Duncan v.

14   Henry, 513 U.S. 364, 365 (1995). A claim remains unexhausted until the petitioner has

15   given the highest available state court the opportunity to consider the claim through direct

16   appeal or state collateral review proceedings. See Casey v. Moore, 386 F.3d 896, 916

17   (9th Cir. 2004); Garrison v. McCarthey, 653 F.2d 374, 376 (9th Cir. 1981).

18          A habeas petitioner must “present the state courts with the same claim he urges

19   upon the federal court.” Picard v. Connor, 404 U.S. 270, 276 (1971). The federal

20   constitutional implications of a claim, not just issues of state law, must have been raised

21   in the state court to achieve exhaustion. Ybarra v. Sumner, 678 F. Supp. 1480, 1481 (D.

22   Nev. 1988) (citing Picard, 404 U.S. at 276)). To achieve exhaustion, the state court must

23   be “alerted to the fact that the prisoner [is] asserting claims under the United States

24   Constitution” and given the opportunity to correct alleged violations of the prisoner’s

25   federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995); see Hiivala v. Wood, 195 F.3d

26
            2In the course of the briefing for the Motion, Respondents withdrew their arguments
27   that certain claims were not timely and did not relate back to a timely-filed petition (ECF
     No. 41 at 1). Antonetti also withdrew Ground 3 as procedurally barred and Ground 10 as
28
     unexhausted (ECF No. 40 at 6-7).

                                                  2
1    1098, 1106 (9th Cir. 1999). It is well settled that 28 U.S.C. § 2254(b) “provides a simple

2    and clear instruction to potential litigants: before you bring any claims to federal court, be

3    sure that you first have taken each one to state court.” Jiminez v. Rice, 276 F.3d 478, 481

4    (9th Cir. 2001) (quoting Rose v. Lundy, 455 U.S. 509, 520 (1982)). “[G]eneral appeals to

5    broad constitutional principles, such as due process, equal protection, and the right to a

6    fair trial, are insufficient to establish exhaustion.” Hiivala, 195 F.3d at 1106. However,

7    citation to state case law that applies federal constitutional principles will suffice. Peterson

8    v. Lampert, 319 F.3d 1153, 1158 (9th Cir. 2003) (en banc).

9           A claim is not exhausted unless the petitioner has presented to the state court the

10   same operative facts and legal theory upon which his federal habeas claim is based.

11   Bland v. California Dept. Of Corrections, 20 F.3d 1469, 1473 (9th Cir. 1994). The

12   exhaustion requirement is not met when the petitioner presents to the federal court facts

13   or evidence which place the claim in a significantly different posture than it was in the

14   state courts, or where different facts are presented at the federal level to support the same

15   theory. See Nevius v. Sumner, 852 F.2d 463, 470 (9th Cir. 1988); Pappageorge v.

16   Sumner, 688 F.2d 1294, 1295 (9th Cir. 1982); Johnstone v. Wolff, 582 F. Supp. 455, 458

17   (D. Nev. 1984).

18                 b.      Ground 2

19          Antonetti alleges that the admission of evidence of an attempted escape from

20   pretrial custody and related phone calls violated his Fifth and Fourteenth Amendment due

21   process and equal protection rights. (ECF No. 19 at 36-38. 3) Respondents argue that

22   Ground 2 was not fairly presented to the highest state court. (ECF No. 25 at 7; ECF No.

23   41 at 2). Antonetti contends that he raised this on direct appeal. (See ECF No. 29-27 (Ex.

24   148 at 32-35.)

25   ///

26

27          3For  whatever reasoning, there is a lack of consistency in the numbering of
     Petitioner’s grounds. The Court uses the numbering from the Motion because Petitioner
28
     followed that sequencing in his opposition.

                                                    3
1          Antonetti argued on direct appeal that the admission of the phone calls, in which

2    he made vulgar, sexual and threatening comments, violated his Fifth and Fourteenth

3    Amendment rights. (Id.) He did not challenge the admission of the phone calls to the

4    extent that they referred to an attempted escape. Here, while Antonetti focuses on the

5    escape attempt, he also claims that the admission of the phone calls containing his vulgar,

6    sexual, and threatening language violated his constitutional rights. Accordingly, that

7    portion of Ground 2 is exhausted. However, the claim that the admission of the evidence

8    of an attempted escape and related phone calls was constitutional error is unexhausted.

9    Antonetti essentially concedes that this claim would be procedurally defaulted if he were

10   to return to state court (see ECF No. 40 at 6; see also Section II.b below), yet he offers

11   no argument as to good cause and prejudice to excuse any such default. Accordingly, the

12   portion of Ground 2 related to the evidence of an escape attempt and related phone calls

13   is dismissed.

14                     c. Ground 11

15         Antonetti argues that the cumulative effect of the constitutional errors he alleges

16   warrants federal habeas relief. (ECF No. 19 at 53.) Respondents contend that this claim

17   is unexhausted. (ECF No. 25 at. 8-9.) Antonetti raised a cumulative error claim in his

18   direct appeal and cited to a Nevada Supreme Court case in which the Court held that

19   cumulative error violated the appellant’s fair trial rights. (ECF No. 29-27 (Ex. 148 at 35

20   (citing Big Pond v. State, 692 P.2d 1288 (Nev. 1985))).) He also raised a claim of

21   cumulative error to the Nevada Supreme Court on appeal in his state postconviction

22   habeas litigation. (ECF No. 32-36 (Ex. 277 at 33-34).) Thus, to the extent that it applies

23   to underlying claims of error that remain before the court, Antonetti’s federal ground of

24   cumulative error is exhausted.

25         B.        PROCEDURAL DEFAULT

26                   a. Legal Standard

27         28 U.S.C. § 2254(d) provides that this Court may grant habeas relief if the relevant

28   state court decision was either: (1) contrary to clearly established federal law, as

                                                 4
1    determined by the Supreme Court; or (2) involved an unreasonable application of clearly

2    established federal law as determined by the Supreme Court.

3           “Procedural default” refers to the situation where a petitioner in fact presented a

4    claim to the state courts but the state courts disposed of the claim on procedural grounds,

5    instead of on the merits. Coleman v. Thompson, 501 U.S. 722, 730-31 (1991). A federal

6    court will not review a claim for habeas corpus relief if the decision of the state court

7    regarding that claim rested on a state law ground that is independent of the federal

8    question and adequate to support the judgment. Id.

9           The Coleman Court explained the effect of a procedural default:

10          In all cases in which a state prisoner has defaulted his federal claims in state
11          court pursuant to an independent and adequate state procedural rule,
            federal habeas review of the claims is barred unless the prisoner can
12          demonstrate cause for the default and actual prejudice as a result of the
            alleged violation of federal law, or demonstrate that failure to consider the
13          claims will result in a fundamental miscarriage of justice.
14   Coleman, 501 U.S. at 750; see also Murray v. Carrier, 477 U.S. 478, 485 (1986). The

15   procedural default doctrine ensures that the state’s interest in correcting its own mistakes

16   is respected in all federal habeas cases. See Koerner v. Grigas, 328 F.3d 1039, 1046

17   (9th Cir. 2003).

18          To demonstrate cause for a procedural default, a petitioner must be able to “show

19   that some objective factor external to the defense impeded” his efforts to comply with the

20   state procedural rule. Murray, 477 U.S. at 488 (emphasis added). For cause to exist, the

21   external impediment must have prevented the petitioner from raising the claim. See

22   McCleskey v. Zant, 499 U.S. 467, 497 (1991).

23                 b.     Ground 4

24          Antonetti alleges prosecutorial misconduct for offering hearsay testimony in

25   violation of his Fifth, Sixth, and Fourteenth Amendment rights to due process and to

26   confront his accusers. (ECF No. 19 at 40-42.) He concedes that he did not raise this claim

27   on direct appeal but argues that he raised it in his informal brief on appeal of his state

28   postconviction petition. (See ECF No. 40 at 6; ECF No. 33-10 (Ex. 291 at 7-8).)

                                                   5
1    Respondents argue that, therefore, it is either unexhausted or procedurally barred. (ECF

2    No. 25 at 8; ECF No. 41 at 3.)

3           In its order affirming the denial of his state postconviction petition, the Nevada

4    Supreme Court specifically stated: “To the extent that Antonetti raises these claims

5    independent of a claim of ineffective assistance of trial or appellate counsel, these claims

6    are procedurally barred pursuant to NRS [§] 34.810(1)(b), and Antonetti failed to

7    demonstrate good cause and actual prejudice.” (ECF No. 33-13 (Ex. 294 at 4 n.3).)

8           Petitioner bears the burden of proving good cause for his failure to present the

9    claim and actual prejudice. NRS § 34.810(3). The Ninth Circuit Court of Appeals has held

10   that, at least in non-capital cases, application of the procedural bar at issue in this case—

11   NRS § 34.810—is an independent and adequate state ground. Vang v. Nevada, 329 F.3d

12   1069, 1073-75 (9th Cir. 2003); see also Bargas v. Burns, 179 F.3d 1207, 1210-12 (9th

13   Cir. 1999). Therefore, the Nevada Supreme Court’s determination that federal Ground 4

14   was procedurally barred under NRS 34.810(1)(b) was an independent and adequate

15   ground to affirm the denial of the claim in the state petition.

16          Antonetti maintains that he exhausted the claim; he makes no argument regarding

17   cause and prejudice to excuse the procedural default (ECF No. 19 at 40-42; ECF No. 40

18   at 5-6.) Accordingly, Ground 4 is dismissed as procedurally barred.

19   IV.    CONCLUSION

20          It is therefore ordered that Respondents’ motion to dismiss (ECF No. 25) is granted

21   in part as follows: Ground 11 is exhausted; the portion of Ground 2 that states that the

22   admission of the vulgar, explicit portions of the jail phone calls violated Antonetti’s Fifth

23   and Fourteenth Amendment rights is exhausted; the portion of Ground 2 regarding

24   evidence of an attempted escape and related phone calls is dismissed and Ground 4 is

25   dismissed.

26          It is further ordered that Respondents will have 60 days from the date this order is

27   entered within which to file an answer to the remaining claims in the first-amended

28   Petition.

                                                   6
1          It is further ordered that Petitioner will have 45 days following service of

2    Respondents’ answer in which to file a reply.

3          It is further ordered that Petitioner’s two unopposed motions for extension of time

4    (ECF Nos. 35, 39) are granted nunc pro tunc.

5

6    DATED THIS 3rd day of February 2020.

7

8                                             MIRANDA M. DU
                                              CHIEF UNITED STATES DISTRICT JUDGE
9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28

                                                7
